Citation Nr: 1549309	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-20 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1975 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In April 2011, the RO denied service connection for bilateral hearing loss and tinnitus.  After the Veteran requested that his VA examination be rescheduled, the RO readjudicated the claim in a September 2011 rating decision, confirming the denial of the claim.  The RO denied service connection for sleep apnea in August 2014.  

After the case was certified to the Board, the Veteran's attorney submitted additional evidence pertaining to the Veteran's sleep apnea that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran's attorney waived RO consideration of the evidence.  In addition, the service connection claim for sleep apnea is granted, as noted below.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's bilateral hearing loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include in-service acoustic trauma.

2.  The preponderance of the evidence shows that the Veteran's tinnitus in service was temporary and then resolved until many years thereafter and is not related to service or to an incident of service origin, to include in-service acoustic trauma.

3.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed sleep apnea is secondary to his service-connected major depressive disorder.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred during active military service and is not presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred during active military service and is not presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met. 38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in December 2010 prior to the initial rating decision.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA treatment records. The Veteran was also afforded a VA examination August 2011.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

In this decision, the Board grants service connection for sleep apnea.  As this represents a complete grant of the benefit sought on appeal with respect to that matter, no discussion of VA's duty to notify and assist is necessary.

Analysis

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

A.  Hearing Loss and Tinnitus

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  To establish service connection for hearing loss, the Veteran is not obliged to show that his hearing loss was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise. Godfrey v. Derwinski, 2 Vet. App. 352 (1992). 

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane"). Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

The Veteran contends that his hearing was damaged as a result of his military service and that he presently has hearing loss and tinnitus as a result of his military service.  

Service treatment records include the report of a December 1975 enlistment physical examination.  The audiometric test at entrance into service revealed puretone thresholds at 500, 1000, 2000, and, 4000 Hertz were 20, 5, 5, and 15 decibels respectively in the right ear; and 30, 10, 10, and 20 decibels respectively in the left ear.  Puretone thresholds at 3000 and 6000 Hz were not tested.  These findings show some degree of hearing loss at 500 Hertz in the left ear at 30 decibels.  See Hensley at 157 (The threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.).  However, a hearing loss disability for VA purposes was not shown under 38 C.F.R. § 3.385, as noted above.  Also, clinical examination of the ears and drums was normal.  In addition the Veteran denied a history of hearing loss.  Therefore, the Veteran's hearing acuity is considered sound at entry into service.  38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  

The service treatment records show that in March 1976 the Veteran was treated for complaints of headache and ears ringing for one day after an explosion happened near him during a mine class.  Objective examination showed that the ears were within normal limits.  The assessment was tinnitus secondary to explosion.

On an October 1976 audiogram performed at separation puretone thresholds at 500, 1000, 2000, and, 4000 Hertz were 15, 20, 15 and 25 decibels respectively in the right ear; and 20, 20, 15, and 15 decibels respectively in the left ear.  Puretone thresholds at 3000 and 6000 Hz were not tested.  Again, while some degree of hearing loss was shown at separation, this time in the right ear at 4000 Hertz at 25 decibels, these results do not reflect a hearing loss disability as contemplated by the rating schedule.  See 38 C.F.R. § 3.385; see also Hensley at 157.  On the corresponding Report of Medical History at discharge, the Veteran specifically denied having any hearing loss or ear trouble.

The Veteran's DD Form 214 shows that his Military Occupational Specialty was Combat Engineer.  In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such as Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  As such, the Board concedes that noise exposure is consistent with the Veteran's service. 

After service the Veteran underwent a VA examination in August 2011.  The examiner noted review of the service treatment records and claims file.  The medical history in service including the audiometric findings at entrance and separation from service were noted.  However, of note, the examiner read the reading for the left ear at entrance in December 1975 as being 20 decibels at 500 Hertz (rather than 30 decibels).  The finding is somewhat debatable (and not necessarily erroneous) based on the handwriting of the examining clinician on the entrance examination report.  The examiner determined that there were no significant shifts from enlistment to separation.  The examiner further noted that in March 1976 the Veteran was near a mine that exploded and made his ears ring.  However, the examiner deduced that the ringing resolved as the separation examination noted no ear or hearing problems.  

As for the Veteran's history of noise exposure, it was noted that before service, the Veteran helped out at the family auto parts and mechanic shop from the age of 5 and up, went to the firing range, and went hunting with his father from an early age.  The Veteran was exposed to firearms and construction noise in the military with no hearing protection.  After service, it was noted that the Veteran worked as an "oil rough neck" for a while and in construction for 30 plus years.  He reportedly was exposed to factory plant noise and construction work noise with hearing protection, as well as firearms hunting, firing range, oil rigs, machine shop, auto repair, jack hammer, power tools, power lawn mower, farm equipment, weed eater, and leaf/grass blower noise without the use of hearing protection.  

The Veteran described the onset of tinnitus and hearing loss as "years ago" with no specific onset event.

On physical examination, the audiogram performed showed that puretone thresholds at 500, 1000, 2000, 3000, and, 4000 Hertz were 15, 20, 30, 55, and 60 decibels respectively in the right ear; and 35, 35, 30, 50, and 65 decibels respectively in the left ear.  Speech recognition scores were 94 percent in the right ear and 94 percent in the left ear.  Thus, a hearing loss disability for VA purposes is shown under 38 C.F.R. § 3.385.

In addressing the etiology of the Veteran's hearing loss and tinnitus disabilities, the examiner noted that the Veteran had service as an engineer with 11 months with no combat exposure.  It was noted that temporary tinnitus and temporary threshold shifts can occur when exposed to loud noises.  The examiner determined that as the Veteran's separation examination showed no shifts indicative of noise-induced hearing loss, and the separation examinations were marked "no" ear or hearing concerns, his service was 11 months, and he reported significant pre and post-military noise exposure with 30 years of construction and frequent hunting or shooting, it was the examiner's opinion that the hearing loss and tinnitus were less likely as not caused by or a result of military noise exposure.

When developing a claim for service connection, when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight). 

In this regard, the August 2011 VA examiner reviewed the relevant records, examined the Veteran, and provided a medical opinion with rationale and reasoned analysis.  As noted, while the examiner noted that the finding in the left ear at entrance into service in December 1975 at 500 Hertz was 20 decibels, rather than 30 decibels, the hand-writing of the examining clinician on the entrance examination is not entirely clear.  Also, the discrepancy is not enough to render the opinion invalid, as one of the determinative issues is whether there was any significant threshold shift during service indicative of exposure to acoustic trauma.  As the separation examination in October 1976 shows a perceived improvement in hearing acuity in the left ear at 500 Hertz, showing 20 decibels (rather than 30 decibels), any discrepancy in the finding at entry into service does not impact the audiologist's findings in August 2011.  As discussed above, the Board has determined that the Veteran is sound at entry into service, as there is no hearing loss disability for VA purposes shown at entry into service, which is consistent with the separation examination, which also shows no hearing loss disability.  

While the examiner indicated that the hearing was normal at discharge from service, which by itself would not be sufficient reason to deny the claim, the examiner also noted that the Veteran had noise exposure before and after service from his occupation in construction for 30 plus years.  The focus of the examiner's opinion is that whatever caused the hearing loss and tinnitus disabilities happened outside of service.  The examiner considered the Veteran's competent complaints of hearing loss and tinnitus for many years that was constant, and also considered the finding of tinnitus in service, but assigned greater weight to the objective findings at separation from service and after service and determined that the tinnitus reported in service was temporary and resolved.  

Based on the evidence, the Board concludes that service connection is not warranted for hearing loss and tinnitus.  The record shows that the Veteran has had a hearing loss and tinnitus disability diagnosed since at least 2011.  Thus, a current disability is established.  The Board has considered the Veteran's statements concerning in-service noise exposure and his documented duty assignment.  As noted above, in giving due consideration to the circumstances of his service, noise exposure is conceded. 38 U.S.C.A. § 1154(a).  

The Veteran has also reported the onset of tinnitus in service and is certainly competent to testify to such; the service treatment records also confirm that the Veteran was assessed as having tinnitus secondary to an explosion in March 1976.  However, the post-service VA audiologist has determined that the tinnitus in service was temporary, as the Veteran denied any ear problems at separation from service.  As noted, the Court has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, to the extent that the Veteran advances that he had hearing loss and tinnitus in service with continued bilateral hearing loss since separation- to establish both continuity of symptomatology and a nexus between his current hearing loss and active duty- the Board notes that he specifically denied having any hearing loss or ear trouble at his October 1976 separation examination.  

The Board therefore finds that the Veteran's statement denying any ear trouble and hearing loss, made in the context of the contemporaneous evaluation in 1976, is more probative than his statements made for compensation purposes years later.  In addition, the Veteran's assessment of onset of hearing loss and tinnitus was more vague on his August 2011 VA examination, noting that he first noticed his hearing loss and tinnitus years ago with no specific onset event.  Therefore, his statements regarding onset of the hearing loss and tinnitus are somewhat unreliable based on the inconsistency in his statements.

Still, the absence of documented hearing loss while in service is not fatal to the claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Here, the only evidence of a nexus between the current hearing loss and military service submitted by the Veteran is his lay contentions.  While the Veteran may be competent to report symptoms of decreased hearing acuity and tinnitus during or after his military service, the Board finds that his lay contentions regarding the etiology of the current bilateral hearing loss and tinnitus are outweighed by the VA audiologist's opinion that the current hearing loss and tinnitus are not likely to be a result of military service. 

The Board finds that the August 2011 VA audiologist's opinion is sufficiently adequate on the matter at hand and is probative evidence against a nexus, as it was based on a review of the evidence in the claims folder, which included a review of the Veteran's reported in-service and post-service history.  As noted above, the primary basis was that there was no probative evidence that the noise exposure in service caused the Veteran's hearing loss and tinnitus disabilities due to the lack of hearing loss noted at discharge and the Veteran's post-service occupational noise exposure. 

The opinion was supported by a clear rationale based on the evidence, or lack thereof, in the service treatment records, as well as the Veteran's history reported and the clinical findings noted at that time.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issue has been met and an additional examination to obtain another medical nexus opinion is unnecessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required); 38 C.F.R. § 3.159 (4). 

The fact that the audiologist's opinion was based, in part, on the fact that hearing acuity was clinically normal when the Veteran left service does not render the opinion inadequate because the specialist, as noted above, (1) took into account the Veteran's lay statements, (2) reviewed the available in-service and post-service medical records, (3) evaluated the in-service and post-service audiogram results, and also (4) provided an alternate theory for the etiology of the hearing loss based on the available clinical evidence (i.e. that the Veteran's hearing loss and tinnitus was due to factors after service).  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (medical opinion is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

There is no other medical evidence of record, specific to the Veteran's case, which links the Veteran's current bilateral hearing loss and tinnitus to his period of military service.  The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim and that doctrine is thus, inapplicable.  Accordingly, service connection for hearing loss and tinnitus is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Sleep Apnea

The Veteran contends that his sleep apnea has been aggravated by his service-connected depression.  Of note, a March 2014 rating decision granted service connection for major depressive disorder.  

VA treatment records show that the Veteran underwent a sleep study in August 2015 and was assessed as having mild obstructive sleep apnea and severe REM-related obstructive sleep apnea.  Thus, the presence of a current disability is established.

The service treatment records are negative for any findings of sleep apnea and none of the medical evidence relates the Veteran's sleep apnea to his military service.  However, as noted, the Veteran is primarily seeking service connection for sleep apnea as secondarily related to his service-connected major depressive disorder, rather than directly related to service.  

In October 2015, a private doctor submitted an opinion that he had been asked to render a medical opinion as to whether the Veteran's sleep apnea was related to his time in the military service and/ or whether it was caused or permanently aggravated by any of his service-connected impairments.  The doctor further noted that the entire claims file was available for his review.  The doctor found that the Veteran's service-connected depression aided in the development of and permanently aggravated his sleep apnea.  The rationale was that research had shown that psychiatric disorders were commonly associated with obstructive sleep apnea and that a recent study had found that subjects with depression compared with non-depressed controls had a higher prevalence of sleep apnea diagnoses.  The doctor further noted that the veterans with sleep apnea had higher rates of depression.  In addition, the doctor reported that another study found that with CPAP treatment, both obstructive sleep apnea and psychiatric symptoms decreased, providing further evidence of the co-morbidity of these conditions.  The doctor submitted a copy of one of the studies that he relied on, entitled, "Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort."

There are no other medical opinions of record addressing the sleep apnea claim.  

Following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran that the sleep apnea is related to the service-connected major depressive disorder.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for sleep apnea is granted.






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for sleep apnea is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


